  Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 1 of 8 PAGEID #: 646



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com
Attorney for Plaintiff

 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                               Case No. 2:19 cv 2006
                     Plaintiff,                PLAINTIFF’S RESPONSE TO DEFENDANT
                                             TRADITIONALIST WORKER PARTY’S MOTION
      v.                                     TO DISMISS SECOND AMENDED COMPLAINT
ANDREW ANGLIN et. al.
                                             Judge: Hon. Michael H. Watson
                     Defendants.
                                             Magistrate Elizabeth A. Preston Deavers




            PLAINTIFF’S RESPONSE TO DEFENDANT TRADITIONALIST WORKER
            PARTY’S MOTION TO DISMISS SECOND AMENDED COMPLAINT

       Now comes Plaintiff, Bill Burke, and for his Response to Defendant Traditionalist Worker

Party’s Motion to Dismiss Plaintiff’s Second Amended Complaint, states as follows:

                                     I.      INTRODUCTION

       The Traditionalist Worker Party (TWP) is an Ohio-based neo-Nazi organization that promotes

white separatism and white supremacy and was an integral participant in the conspiracy to inflict

emotional distress that is alleged in the lawsuit. Second Amend. ¶ 24. In its Motion to Dismiss, TWP

makes two arguments. First, TWP argues that the Court does not have personal jurisdiction over it.

This argument fails because TWP is a resident of Ohio and the complaint has sufficient allegations
    Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 2 of 8 PAGEID #: 647



that support that TWP’s is a resident of Ohio. TWP provides no affidavit or declaration or other

evidence that challenges Plaintiff’s allegations that TWP is an Ohio resident.

        TWP also raises a statute of limitations defense, arguing that a one year statute of limitations

defense under R.C. 2307.60 is applicable to Plaintiff’s negligence claims. TWP also argues because

James Alex Fields arguably committed a battery against Plaintiff, the statute of limitations for the

civil conspiracy count is tethered to the civil battery statute of limitations. Defendant does not raise a

statute of limitations defense to Plaintiff’s other claims.

                                       II.     LEGAL STANDARD

        When ... a district court rules on a jurisdictional motion to dismiss ... without conducting an

evidentiary hearing, the court must consider the pleadings and affidavits in a light most favorable to

the plaintiff.... To defeat such a motion, [the plaintiff] need only make a prima facie showing of

jurisdiction.   Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1272 (6th Cir.1998) citing

CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir.1996) (string citations omitted). Id at 800.

Furthermore, any FRCP 12(B) dismissal is a drastic measure and so the standard for dismissal is a

stringent one. “[A] complaint should not be dismissed for failure to state a claim unless it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief.” Conley v. Gibson, 355 U.S. 41, 45 (U.S. 1957). Therefore, the Second Amended

Complaint should be construed in the light most favorable to Plaintiff Burke and its allegations taken

as true. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

                                       III.    ARGUMENT

                                    TWP is an Ohio Resident

        TWP is an Ohio resident and it is axiomatic that a federal district court has personal

jurisdiction over its residents. Second Amend. ¶ 24, Goodyear Dunlop Tires Operations S.A. v.

Brown, 564 U.S. 915 (2011). In its motion, TWP does not acknowledge or dispute the allegations that
2
    Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 3 of 8 PAGEID #: 648



TWP is an Ohio based organization. TWP’s focus on Ohio’s long arm statute is a red herring because

the long arm statute only applies to non-residents of Ohio (See R.C. 2307.382 and See Kauffman

Racing Equip., L.L.C. v. Roberts, 126 Ohio St.3d 81, 2010-Ohio-2551).

       The fact that the organization was served in Indiana is another red herring and does nothing to

change the undisputed allegation that TWP is an Ohio resident. Second Amend. ¶ 24. (See also the

website belonging to the Southern Poverty Law Center (SPLC), which identifies Cincinnati, Ohio as

TWP’s residence (https://www.splcenter.org/fighting-hate/extremist-files/ideology/neo-nazi). Even if

TWP were not based in Ohio, the conspiracy theory of personal jurisdiction would apply. This issue

was briefed extensively as part of Plaintiff’s Response to Defendant David Duke’s Second Motion to

Dismiss (Doc # 37) but because TWP is undisputedly an Ohio resident, Plaintiff only mentions the

conspiracy theory of personal jurisdiction as an additional means that this Court would have to exert

personal jurisdiction over TWP. See United States v. Maruyasu Indus. Co., 229 F.Supp.3d 659, 673

(S.D. Ohio, 2017), Stolle Mach. Co. v. Ram Precision Indus. (S.D. Ohio, 2011).

       Futhermore, venue is proper in the Eastern Division of the Southern District of Ohio rather

than the Western Division since Defendants Andrew Anglin and Gregory Anglin and their related

entities are domiciled in the Eastern Division. Second Amend. ¶ 21-23. Also, Defendant has not filed

a motion to transfer the venue.

                              IIED is the “True Nature” of the Conspiracy

       The Ohio Supreme Court opinion that first recognized and identified the tort of Intentional

Infliction of Emotional Distress (IIED) cited the Second Restatement of Torts and noted that IIED

damages may also include physical injury. Yeager v. Local Union 20, Teamsters, Chauffeurs,

Warehousemen, & Helpers of America, 453 N.E.2d 666, 6 Ohio St.3d 369, 374 (Ohio, 1983).

Therefore, any argument by Defendant that, because Fields drove his car into Plaintiff, the conspiracy

must have been to commit a battery on counter-protestors rather than to inflict emotional distress on
3
    Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 4 of 8 PAGEID #: 649



them is inconsistent with the pleadings. TWP’s argument that it should be rewarded with a dismissal

of Plaintiff’s conspiracy claim because Burke ultimately had physical contact with Fields’ automobile

is misguided.

       Plaintiff is “master of his complaint” Carl L. Brown, Inc. v. Lincoln National Life Insurance,

2003 Ohio 2577 (Ohio App. 2003) and simply does not plead the conspiracy in the manner that TWP

wishes he did. Rather, Plaintiff sufficiently alleges that the conspiracy’s goal was to inflict emotional

distress on counter-protestors - that the purpose of the conspiracy was to instill fear and severe

emotional distress in counter-protestors. Second Amend. ¶ 195, 202. While the conspiracy did

ultimately result not only in Plaintiff suffering emotional distress but also in Plaintiff suffering bodily

harm, that bodily injury does not convert the allegations to a conspiracy to commit a battery and

Plaintiff does not allege that this was the goal of the conspiracy.

       Regardless, IIED and battery are not mutually exclusive causes of action. See World Harvest

Church v. Grange Mut. Cas. Co., 2013 Ohio 5707 (Ohio App. 2013). TWP’s statute of limitations

arguments are all premised on its statement that, “[a]ll Plaintiff’s alleged damages, according to

Plaintiff’s second amended complaint, resulted from the violent assault of his person in Virginia.”

TWP Motion to Dismiss Doc #61.

       TWP cites Strock v. Pressnell, 38 Ohio St.3d 207, 527 N.E.2d 1235 (Ohio 1988) to support its

argument that the claims made by Plaintiff are battery and conspiracy to commit battery or other

crimes in disguise. Strock, however, is distinguishable. The Strock Plaintiff was the husband of a

woman who became sexually involved with the couple’s pastor/counselor. Because Ohio has a

statute that precludes suits for alienation of affections (O.R.C. 2305.29), the husband/plaintiff in

Strock attempted to avoid the statute by suing the pastor and the church for, among other things,

clergy malpractice. The Strock Court held that the claims that the Strock plaintiff was actually

making against the pastor all fell under the umbrella of O.R.C. 2305.29, the claims would all be
4
    Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 5 of 8 PAGEID #: 650



dismissed against the pastor. Because the pastor did not commit a recognizable tort, the Church was

also dismissed.

       Here, Plaintiff does not allege that TWP had any physical contact with Plaintiff and TWP’s

liability is not alleged to be vicariously based upon Fields’ actions. Furthermore, TWP’s assumption

that a conspiracy to commit a battery would be mutually exclusive of a conspiracy to intentionally

inflict emotional distress dooms its entire argument. IIED and battery are independent torts and there

is nothing that would preclude a Plaintiff from pleading both a conspiracy to commit a battery in the

same case as a conspiracy to inflict emotional distress. So TWP’s argument that the conspiracy was

to commit a battery rather than a conspiracy to inflict emotional distress creates a false dichotomy;

Rule 8 permits a plaintiff to plead alternatively and so even if Plaintiff had pled a conspiracy to

commit battery it could also plead a conspiracy to inflict emotional distress. Importantly, TWP does

not argue that Plaintiff cannot sustain any of its causes of action with the allegations as pled or that

any of Plaintiff’s claims are insufficient; unlike the causes of action in Strock, the causes of action as

pled here are sustainable and TWP’s motion does not dispute this.

       Here, Plaintiff alleges that the conspiracy was to intimidate, scare, threaten, and terrorize

Plaintiff and other counter-protesters and their supporters and the Sines Court held that there was a

conspiracy to do just that. Sines v. Kessler, 324 F. Supp.3d 765 (2018). Although an attack by James

Alex Fields did occur, this is not the gravamen of the conspiracy. See Sines generally and Plaintiff’s

Second Amended Complaint, generally. Therefore, TWP’s argument is not consistent with the true

nature of the conspiracy that Plaintiff has alleged and that the Sines Court has recognized. See Sines

v. Kessler, 324 F. Supp.3d 765 (2018).

                       Plaintiff does not Plead an O.R.C. 2307.60 Cause of Action

       TWP’s motion confuses negligence per se with O.R.C. 2307.60, which is a civil action for

damages for a criminal act. If pleading negligence per se shortened the negligence statute of
5
    Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 6 of 8 PAGEID #: 651



limitations, then every negligence claim that was also based on the violation of a statute (speeding,

failure to keep a proper lookout etc…) would then be subject to a shorter statute of limitations,

regardless of whether or not an O.R.C. 2307.60 cause of action is pled. That was not the intent of

O.R.C. 2307.60 and Defendant provides no authority that the statute was intended as has been

interpreted to be limiting. While O.R.C. 2307.60 does provide for a private right of action that can be

brought pursuant to the statute, that statutory claim is simply not pled here so there is no reason for

TWP to even raise O.R.C. 2307.60.

       Furthermore, the theory of negligence per se predates the 2002 enactment of O.R.C. 2307.60,

which provides for damages that are beyond those available in a negligence per se action. There is no

authority that O.R.C. 2307.60 was intended to supersede or trump or in any way alter negligence per

se as a viable cause of action. See Chambers v. St. Mary's School, 697 N.E.2d 198, 82 Ohio St.3d

563 (Ohio, 1998). Because TWP points to no authority that O.R.C. 2307.60 replaced negligence per

se, any arguments that the statute shortens the limitations period must fail. Furthermore, Plaintiff

does not seek damages pursuant to O.R.C. 2307.60 as he only seeks attorneys’ fees under counts I and

V. Second Amend. Prayer of Relief ¶5, establishing conclusively that remedies are being sought here

pursuant to O.R.C. 2307.60.

                                       CONCLUSION

       For the reasons set forth above, this Court should deny Defendant TWP’s Motion to Dismiss.

If this Court is otherwise inclined to grant Defendant TWP’s Motion based on jurisdictional

arguments, Plaintiff requests 60 days to conduct discovery on the issues related to personal

jurisdiction. See Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1239 (6th Cir., 1981) citing Leasco

Data Processing Equipment Corp. v. Maxwell, 468 F.2d 1326 (2d Cir. 1972). The scope of discovery

is within the sound discretion of the trial court. Id, citing H. K. Porter Co., Inc. v. Goodyear Tire and

Rubber Co., 536 F.2d 1115 (6th Cir. 1976).
6
    Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 7 of 8 PAGEID #: 652




                                                                    s/ Michael L. Fradin
                                                                    Attorney for Plaintiff

                                                  LAW OFFICE OF MICHAEL L. FRADIN
                                                                Michael L. Fradin, Esq.
                                                           8401 Crawford Ave. Ste. 104
                                                                      Skokie, IL 60076
                                                              Telephone: 847-986-5889
                                                               Facsimile: 847-673-1228
                                                           Email: mike@fradinlaw.com




7
  Case: 2:19-cv-02006-MHW-EPD Doc #: 64 Filed: 02/26/20 Page: 8 of 8 PAGEID #: 653




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that on February 26, 2020, this Response to Defendant Traditionalist
Worker Party’s Motion to Dismiss Plaintiff’s Second Amended Complaint was filed electronically.
Notice of this filing will be sent to all parties by operation of the court’s electronic filing system. Parties
may access this filing through the court’s system.
                                                          /s/ Michael L. Fradin
                                                          Attorney for Plaintiff
